DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        RAYMOND DESINOR,
                            Appellant,

                                     v.

   UV GROUP, LLC, AS TRUSTEE FOR 7991 NW 44 CT A FLORIDA
   LAND TRUST DATED 10/30/2020, and SHAUN M. ZACIEWSKI,
                          Appellees.

                              No. 4D20-2716

                              [August 5, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Andrea Gundersen, Judge; L.T. Case No. CACE-18-
010760.

  Raymond Desinor, Miami, pro se.

  Shaun M. Zaciewski of the Law Offices of Shaun M. Zaciewski P.A.,
Miami, for appellees.

PER CURIAM.

  Affirmed.

DAMOORGIAN, LEVINE and KUNTZ, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.